Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 174-182 directed to methods of analysis, in the reply filed on 01/15/2021 is acknowledged.
Claims 183-190 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e.:  drawn to non-elected products), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2021.

Claim Rejections - 35 USC § 112 1st ¶ - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 174-177 and 178-182 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
The rejection of claims for lack of adequate written description is relevant to the claims as they are broadly drawn to “amplifying treated DNA with primers that hybridize to CpG dinucleotides in a target sequence that is within the promoter region of an NDRG4 gene”.  The claims generically encompass the promoter of the gene from any organism, whereas the specification provides only a disclosure relevant to the analysis of a human derived sequence.  Furthermore, where the specification indicates that the recitation of “NDRG4 gene” includes variants of the gene (e.g.:  specification at pages 13-14), and thus may encompass alternative promoters, or alternative transcription start sites.  But the specification discloses only a particular sequence for the analysis of methylation, the sequence where the transcription start sites is at position 1001 of SEQ ID NO:  524 as disclosed in Figure 3A, and where the particular promoter corresponds to the methylated/treated sequence of positions 1-1000 of SEQ ID NO:  524.  The particular disclosure of the specification as originally filed does not, for example, provide an adequate written description of the necessary structural elements (i.e.:  nucleotide sequences) required to detect methylation of any non-human NDRG4 promoter as fully encompassed by the claims.  Nor does the specification as originally filed provide an adequate written description of the necessary structural required to detect methylation at any human NDRG4 promoter other than positions 1-1000 of SEQ ID NO:  524.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 174, 176, 178, 179, 181 and 182 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olek et al US PG Pub 2004/023960 A1 in view of Li et al (2002).
Olek et al teaches treating DNA obtained from a sample with bisulfite (e.g.:  claim 11 on page 12), relevant to step (a) of a claim 174, and claim 176.  Olek et al further teaches amplification of a target sequence in the treated DNA using primers (e.g.:  claim 1 on page 11), relevant to step (b) of claim 174, and detecting the amplification product using a probe that hybridizes to a CpG dinucleotides in the target (e.g.:  claim 1 on page 11; claim 18 on page 12), relevant to step (c) of claim 174 and claims 178 and 179.  
Further relevant to claims 181 and 182, Olek et al specifically teaches that biological sample suitable for methylation analysis include blood and tissue samples (e.g.:  p.6, para [0055]).
Relevant to the limitations of step (b) in claim 174 that the primers hybridize to the promoter region of an NGRG4 gene, where the specification provides that positions 1-1000 of SEQ DI NO:  524 are a relevant promoter sequence, the sequences of Olek et al include genomic fragments identical to positions 661-1822 of SEQ ID NO: 524 recited in the instant claims (i.e.: SEQ ID NOs: 8259-8260 of Olek et al).

Li et al specifically teaches that primers selected for specific PCR amplification of methylated sequences should contain at least one CpG site at the 3’-end, and exemplifies a methylation specific primer that includes a plurality of CpG positions (e.g.:  p.1429 – Primer selection for MSP).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the primer design methods of Li et al to make primers for use in the methylation detection methods taught by Olek et al.  The skilled artisan would have been motivated to use the primer designs of Li et al based on the expressed teachings of Li et al that primer design is crucial for successful PCR amplification of bisulfite-modified sequences, and primers designed using MethPrimer, which satisfy the structural limitations of the claims, are effective for the detection of methylated DNA sequences.

Claim 175 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olek et al US PG Pub 2004/023960 A1 in view of Li et al (2002), as applied to claims 174, 176, 178, 179, 181 and 182 above, and further in view of Seeger et al (1997).
The teachings of Olek et al in view of Li et al are applied to instantly rejected claim 175 as they were previously applied to claims 174, 176, 178, 179, 181 and 182.  
Seeger et al teaches the use of a capture probe (e.g.:  p.513 – Design of the PNA capture probe) to isolate genomic DNA from a blood sample where the resulting isolated DNA is suitable for additional molecular applications such as PCR (e.g.:  p.512 – Materials and Methods).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the genomic DNA purification methods of Seeger et al to provide obtain DNA from a sample for analysis according to the methods rendered obvious by Olek et al in view of Li et al.  The skilled artisan would have been motivated to use the isolation methods of Seeger et al based on the expressed teachings of Seeger et al that such methods are efficient and effectively remove inhibitors of the PCR biological samples such as whole blood.

Claim 180 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olek et al US PG Pub 2004/023960 A1 in view of Li et al (2002), as applied to claims 174, 176, 178, 179, 181 and 182 above, and further in view of Eads et al (2000).
The teachings of Olek et al in view of Li et al are applied to instantly rejected claim 180 as they were previously applied to claims 174, 176, 178, 179, 181 and 182.  Olek in view of Li et al does not specifically provide for a step of detecting amplified DNA that includes hydrolysis of a hybridized hydrolytic probe.  But such methods of 
Eads et al teaches the use of a hydrolytic probe in the detecting of methylation-specific amplified DNA where the presence of the amplicon is detected by hydrolysis of the probe (e.g.:  p.iii – The basis of MethyLight technology).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the MethyLight detection methods of Eads et al to detect methylation in the required genomic locus according to the methods rendered obvious by Olek et al in view of Li et al.  The skilled artisan would have been motivated to use the detecting methods of Eads et al based on the expressed teachings of Eads et al that such methods are highly sensitive, highly quantitative and very accurate.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 181 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 174 of prior U.S. Patent No. 10,808,286. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 174, 176-179, 181 and 182 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,969,046.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to the analysis of methylation in SEQ ID NO:  524 and include DNA conversion, and amplification where the claims (e.g.:  claim 7) of the conflicting application include primers that hybridize to CpG dinucleotides within positions 1-1000 of the recited sequence.

Claims 174 and 176-182 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,982,308.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to the analysis of methylation in SEQ ID NO: 524 by treating DNA in a sample, amplifying with primers that hybridize to CpG dinucelotides in positions 1-1000 of the analyzed sequence, and detection using hydrolysis probes.

Claims 174 and 176-182 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent No. 10,808,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting application are directed to the analysis of the promoter region of the NDRG4 gene using DNA conversion, amplification and amplicon detection, and the claims include aspects of detection in positions 1-1000 of SEQ ID NO:  524, , and detection using hydrolysis probes.

Claims 174-182 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,011,878.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include the analysis of NDRG4 gene methylation in the same sample types as the instantly rejected claims, and the specification of the conflicting application (e.g.:  cols. 34-36) particularly indicates that the detecting of methylation includes .

Claims 174-182 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 15-19 of copending Application No. 16/013,240 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include the analysis of NDRG4 gene methylation in the same sample types as the instantly rejected claims, and the specification of the conflicting application (e.g.:  p.30) particularly indicates that the detecting of methylation includes amplification, probes that are hydrolyzed, and primers and probes directed to positions 1-1000 of SEQ ID NO:  524 (e.g.:  p.49-50) and the use of capture probes (e.g.:  p.49; claim 4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 175 is rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-8 of U.S. Patent No. 8,969,046 in view of Seeger et al.;
Claims 1-4 of U.S. Patent No. 9,982,308 in view of Seeger et al.; and 
Claims 1-5 of US Patent No. 10,808,286 in view of Seeger et al.
In each case as noted above, the claims of the conflicting patent do not specifically provide for a step of hybridizing DNA from a sample to a capture probe and 
Seeger et al teaches the use of a capture probe (e.g.:  p.513 – Design of the PNA capture probe) to isolate genomic DNA from a blood sample where the resulting isolated DNA is suitable for additional molecular applications such as PCR (e.g.:  p.512 – Materials and Methods).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the genomic DNA purification methods of Seeger et al to provide obtain DNA from a sample for analysis according to the claimed methods of the conflicting patents.  The skilled artisan would have been motivated to use the isolation methods of Seeger et al based on the expressed teachings of Seeger et al that such methods are efficient and effectively remove inhibitors of the PCR biological samples such as whole blood.

Claim 180 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,969,046 in view of Eads et al.
The claims of the conflicting patent do not specifically provide for a step of detecting amplified DNA that includes hydrolysis of a hybridized hydrolytic probe.  But such methods of amplicon detecting in the context of DNA methylation analysis were know in the prior art and are taught by Eads et al.
Eads et al teaches the use of a hydrolytic probe in the detecting of methylation-specific amplified DNA where the presence of the amplicon is detected by hydrolysis of the probe (e.g.:  p.iii – The basis of MethyLight technology).  


Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634